Citation Nr: 1400937	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-17 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether an overpayment of disability compensation benefits, in the original amount of $ 14,690.93, was properly created. 

2.  Entitlement to a waiver of recovery of an overpayment of disability compensation benefits in the amount of $14,690.93.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to August 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 administrative decision of the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In August 2013, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  Effective March 1999, the Veteran is entitled to VA compensation based on a service-connected disability rated 100 percent disabling.  

2.  The Veteran was incarcerated on September [redacted], 2008; in a letter received October 9, 2008 VA was notified that the Veteran was incarcerated and that his wife sought an apportionment of his benefits. 

3.  In February 2009, the RO informed the Veteran that the North Carolina Department of Corrections verified that he was incarcerated due to a felony conviction on September [redacted], 2008.

4.  In April 2009, the RO reduced the Veteran's benefits retroactively from November 2008, based on his felony conviction, and this action resulted in the creation of overpayment in the amount of $14,690.93.

5.  The creation of the overpayment was solely the result of VA administrative error; the Veteran's actions did not contribute to the creation of the debt. 


CONCLUSIONS OF LAW

1.  The overpayment of the Veteran's VA compensation benefits in the amount of 
$14, 690.93 from November 17, 2008 to April 23, 2009, was not properly created as it was based solely upon VA administrative error.  38 U.S.C.A. §§ 1114(j), 5112, 5313(a)(c)(d) (West 2002); 38 C.F.R. §§ 3.500, 3.665(a)(c)(d) (2013).  

2.  There remains no question of law or fact for the Board to resolve regarding the denial of a waiver of recovery of overpayment in the amount of $14,690.93.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 20.101 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), is not applicable to cases involving overpayment of indebtedness.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  Thus, any discussion as to VCAA compliance is not required.  In any event, because the Board is granting the claim, there is no need to discuss in detail whether VA has complied with the requirements for fair development of the claim, as any such defect would be at most harmless error.  See 38 C.F.R. § 20.1102 (2013). 


Analysis

In his August 2013 Travel Board hearing, the Veteran challenged the validity of the creation of the overpayment of disability compensation in the amount of $14,690.93.  In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the Veteran was legally entitled to the benefits in question, or if the Veteran was not legally entitled, it must be shown that VA was solely responsible for the erroneous payment of excess benefits.  

Congress has provided that a Veteran who is incarcerated in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony is not to be paid compensation or dependency and indemnity compensation benefits in excess of 10 percent, beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 3.665 (2013).  

VA regulations also provide that an adjustment to overpayment indebtedness may be warranted when the overpayment involved sole administrative error in which the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b); 38 C.F.R. § 3.500(b)(1); Jordan v. Brown, 10 Vet. App. 171 (1997). 

In June 2001, the Winston-Salem, North Carolina RO granted an increased rating of the Veteran's service-connected posttraumatic stress disorder (PTSD) and assigned a 100 percent disability rating, effective March 30, 1999.  In addition to the letter of notification, the RO provided the Veteran with a VA Form 21-8764, Disability Compensation Award Attachment.  This document disclosed to the Veteran that his VA benefits would be reduced upon incarceration in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony, and that the amount not payable may be apportioned to a spouse, dependent children, or parents.  The document additionally directed the Veteran to notify VA immediately upon any change in his condition affecting his right to continued benefit payments, and that failure to do so may result in a debt to VA. 

On September [redacted], 2008, the Veteran was incarcerated for a felony conviction.  In a letter received October 9, 2008, the Veteran's spouse notified VA that the Veteran had been incarcerated and additionally requested that she be granted an apportionment of his VA benefits.  Thus, it was essentially indicated that there had been a felony conviction.  

In February 2009, the RO sent a letter to the Veteran at his home address in which it acknowledged that it had received the October 2008 letter reporting that the Veteran was incarcerated, and that information received from the North Carolina Department of Corrections confirmed that he had been convicted of a felony on September [redacted], 2008.  The letter additionally stated that VA proposed to reduce his compensation benefits effective November 17, 2008, and requested additional information needed to process his spouse's apportionment claim.  In March 2009, the Veteran's spouse submitted the requested information. 

In an April 2009 letter, the RO notified the Veteran that it had reduced his benefits to the 10 percent rate retroactively from November 17, 2008.  In a separate April 2009 letter, the RO granted his spouse entitlement to apportionment beginning on May 1, 2009.  

In May 2009, the VA Debt Management Center notified the Veteran that his reduction in benefits had resulted in the creation of an overpayment in the amount of $14,690.93.  

The Board finds that the overpayment was created solely due to VA's administrative error.  In the present case, there is no dispute that the Veteran's incarceration in a penal institution for a felony commenced on September [redacted], 2008, and that he was not legally entitled to VA compensation benefits at the 100 percent disability rate as of November 17, 2008.  Under the terms of 38 U.S.C.A. §§ 1114(a) and 5313, the 61st day of the Veteran's incarceration, November 17, 2008, was the proper date for the reduction of his compensation benefits at the 10 percent rate.  Notwithstanding this fact, the evidence shows that the Veteran was not in any way responsible for the erroneous payment of excess benefits while he was incarcerated.  The record shows that upon the Veteran's incarceration, VA was promptly informed.  Indeed, the RO received notice just 22 days after the date of incarceration, and well before the 61st day at which a reduction in benefits was proper.  Neither the Veteran's actions nor failure to act contributed to erroneous payment.  Rather, the RO was properly notified, the Veteran reasonably assumed that the proper actions were being taken, and he had no knowledge of any error or obligation on his part until the overpayment had already been created.  

The United States Court of Appeals for Veterans Claims (Court) has noted that "when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000).  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  In sum, the overpayment was solely the result of VA administrative error and the Veteran's actions did not contribute to the creation of the debt.  The action to be taken was the responsibility of VA.  Thus, the Board finds that the overpayment of $14,690.93 was improperly created.  

As there is no longer any overpayment of benefits, the question of a waiver of recovery of the overpayment is rendered moot, and the appeal will be dismissed. 



ORDER

The appeal challenging the validity of the overpayment of VA disability compensation benefits in the amount of $14,690.93 is granted. 

The appeal of the claim for a waiver of overpayment of VA disability benefits in the amount of $14,690.93 is dismissed.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


